Exhibit 10.3 MODIFICATION NO. 3 TO LOAN AND SECURITY AGREEMENT This Modification No. 3 to Loan and Security Agreement (“Third Modification”) is executed as of June , 2014 (the “Third Modification Effective Date”), by and among Partners for Growth III, L.P., a Delaware limited partnership corporation (“PFG”) with its principal place of business at 150 Pacific Avenue, San Francisco, California 94111, and each of Advanced Photonix, Inc., a Delaware corporation (“API”) and Picometrix, LLC, a Delaware limited liability company (“Picometrix”), each with its principal place of business at 2925 Boardwalk, Ann Arbor, MI 48104 (individually and collectively, jointly and severally, “Borrower”). RECITALS A.PFG and Borrower have entered into that certain Loan and Security Agreement, dated as of February 8, 2013 (as the same may from time to time be amended, modified, supplemented or restated, the “Loan Agreement”), pursuant to which PFG has made available to Borrower, among other credit accommodations, a term loan in the original principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000). B.PFG andBorrower entered into that certain Forbearance Agreement dated as of February 10, 2014 (the “Forbearance”) to address a Borrower financial covenant default under Section 5 of the Schedule to the Loan Agreement, and the Forbearance Period under the Forbearance expired on the First Modification Effective Date (as defined below). C.PFG andBorrower entered into that certain Waiver and Modification dated March 5, 2014 (the “First Modification Effective Date” and such Waiver and Modification, the “First Modification”) to permit a waiver of past defaults and to temporally reset financial covenants. D.PFG andBorrower entered into that certain Modification No. 2 to Loan and Security Agreement dated April 30, 2014 (the “Second Modification Effective Date” and such Waiver and Modification, the “Second Modification”) to make certain modifications to the financial covenants set forth in Section 5 of the Schedule. E.Borrower has notified PFG that it has raised additional equity financing and PFG is willing to make certain changes to the financial covenants and waive certain fees due to the consummation of the equity financing as described by Borrower; NOW THEREFORE, in consideration of the agreements and covenants contained herein, and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.DESCRIPTION OF EXISTING INDEBTEDNESS:Among other Obligations and indebtedness which may be owing by Borrower to PFG, Borrower is indebted to PFG pursuant to, among other documents, the Loan Agreement.The Loan Agreement provides for a term loan in the principal amount of $2,500,000, of which $1,547,619 in principal amount (the “Loan”) is outstanding on the date hereof.Defined terms used but not otherwise defined herein shall have the same meanings set forth in the Loan Agreement. 2.DESCRIPTION OF COLLATERAL. Repayment of Obligations is secured by the Collateral, as described in the Loan Agreement and in the Intellectual Property Security Agreement and Collateral Agreements and Notices of even date with the Loan Agreement (the “IP Security Agreements”). Hereinafter, the above-described Loan Agreement, IP Security Agreements, Cross Corporate Continuing Guaranty and Security Agreement and Representations and Warranties, together with all other documents securing repayment of the Indebtedness or otherwise executed in connection with the Loan Agreement shall be referred to as the "Existing Loan Documents". 3.MODIFICATIONS TO LOAN AGREEMENT. 3.1Waiver of Fee.Section 9 of the Second Modification requiring Borrower to pay PFG a “Success Fee” shall be of no force and effect and Borrower shall not be required to pay any fee to PFG under said Section. 3.2New Compliance Certificate. Until otherwise notified by PFG, the Compliance Certificate required under the Loan Agreement is amended to read in its entirety as set forth in Exhibit A. 3.3EBITDA.The Minimum EBITDA financial covenant thresholds set forth in Section 5 of the Schedule to the Loan Agreement which read, prior to the Third Modification Effective Date (based on modifications made in the Second Modification) as follows: Minimum EBITDA:Borrower shall maintain EBITDA measured monthly on a rolling (trailing) three-month basis for the month ending the date set forth below and each of the immediately prior two months ending on the last day of each such month, of not less than the amounts set forth in the table below for the each of the monthly periods specified with the date ranges below: Month Ending Min EBITDA May 31, 2014 June 30, 2014 July 31, 2014 August 30, 2014 through the Maturity Date To be agreed upon by Borrowers and PFG, based on Board approved plan, but no less than July 2014 threshold “EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the extent deducted in the calculation of Net Income, depreciation expense and amortization expense, plus (d) non-cash stock compensation, plus (e) income tax expense, plus (f) other non-cash items including intangible asset write-offs, plus (g) non-cash warrant liability expenses, plus (h) the sum of Loan Modification Fees (only) charged by PFG and Lender in connection with the loan modifications consummated on or about the Modification Effective Date, in each case to the extent such items have been deducted from the calculation of Net Income or less non-cash warrant liability income to the extent added to the calculation of Net Income.” shall be amended to read as from the Third Modification Effective Date as follows: 2 Minimum EBITDA:
